                       Case 8:20-bk-02490-CPM        Doc 5     Filed 04/08/20     Page 1 of 4
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                  Case No. 20-02490-CPM
Jaclyn Anne Matthews                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113A-8           User: jmontero               Page 1 of 2                   Date Rcvd: Apr 06, 2020
                               Form ID: 309A                Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 08, 2020.
db             +Jaclyn Anne Matthews,    8358 Sunflower Dr,    Spring Hill, FL 34606-6827
28861241       +Account Resolution Services,     Attn: Bankruptcy,    Po Box 459079,    Sunrise, FL 33345-9079
28861242       +Amercyclefin,    5 Mill Street N,    Marlborough, MA 01752-3147
28861243        American Coradius Internatio,     2420 Sweet Home Rd. Ste. 150,    Buffalo, NY 14228-2244
28861244       +Caine & Weiner,    Attn: Bankruptcy,    5805 Sepulveda Blvd,    Sherman Oaks, CA 91411-2546
28861245       +Cash Aisle,    PO Box 572,   Lac Du Flambeau, WI 54538-0572
28861246      #+Cnac -FL 118,    9590 Atlantic Blvd,    Jacksonville, FL 32225-8229
28861248       +Commonwealth Financial Systems,     Attn: Bankruptcy,    245 Main Street,
                 Dickson City, PA 18519-1641
28861250       +Credit Control, LLC,    P.O. Box 488,    Hazelwood, MO 63042-0488
28861252       +Embassy Loans,    Attn: Bankruptcy,    10000 Stirling Road, Suite 5,     Cooper City, FL 33024-8067
28861253       +FAMS,   P.O. Box 451409,    Atlanta, GA 31195-0001
28861254        Fast Payday Loans,    10349 SE US HWY LN,    Sioux Falls, SD 57108
28861255       +FinWise Bank/Opp Loans,    Attn: Bankruptcy,    130 E Randolp St, Ste3400,
                 Chicago, IL 60601-6379
28861259       +Florida Cancer Specialists,    PO Box 919527,    Orlando, FL 32891-0001
28861260       +Gleis/Academic Loan,    P.O. BOx 7860,    Madison, WI 53707-7860
28861263        HRRG,   PO BOX 8486,    Pompano Beach, FL 33075-8486
28861261       +Hernando Coounty Court,    20 N. Main St.,    362,    Brooksville, FL 34601-2893
28861279       +PSA Administration Unit,    PO Box 100237,    Columbia, SC 29202-3237
28861273       +Phillips & Cohen Associates,,     1002 Justlson St.,    Wilmington, DE 19801-5148
28861275       +Physicians of Centra Florida,     10250 SE 167th Pl.,    5,   Summerfield, FL 34491-8682
28861278        Progressive,    P.O. Box 894107,    Los Angeles, CA 90189-4107
28861280       +QCS Qualia Collection Svcs,    P.O. Box 4699,    Petaluma, CA 94955-4699
28861281       +Suntrust Bank,    P.O. Box 61047,    Harrisburg, PA 17106-1047
28861284       +Total Visa/The Bank of Missouri,     Attn: Bankruptcy,    Po Box 85710,
                 Sioux Falls, SD 57118-5710
28861285       +United Collection Service, Inc.,     Attn: Bankruptcy,    Po Box 953638,
                 Lake Mary, FL 32795-3638

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: c.violette@hotmail.com Apr 07 2020 03:25:06        C Ryan Violette,
                 Wajda & Associates,    d/b/a Recovery Law Group,    Post Office Box 518,     Sarasota, FL 34230
tr             +EDI: FTKSTEVENSON.COM Apr 07 2020 06:13:00       Traci K. Stevenson,    P O Box 86690,
                 Madeira Beach, FL 33738-6690
ust            +E-mail/Text: ustpregion21.tp.ecf@usdoj.gov Apr 07 2020 03:31:48
                 United States Trustee - TPA7/13,    Timberlake Annex, Suite 1200,     501 E Polk Street,
                 Tampa, FL 33602-3949
28861247        EDI: WFNNB.COM Apr 07 2020 06:13:00       Comenity Bank,    P.O. Box 182273,
                 Columbus, OH 43218-2273
28861249       +EDI: CCS.COM Apr 07 2020 06:23:00      Credit Collection Services,     Attn: Bankruptcy,
                 725 Canton St,    Norwood, MA 02062-2679
28861251        E-mail/PDF: creditonebknotifications@resurgent.com Apr 07 2020 03:34:31         Credit One Bank,
                 P.O. Box 60500,    City of Industry, CA 91716-0500
28861256        E-mail/Text: a.garcia@elemindiancolony.org Apr 07 2020 03:26:26        First Loan,    PO Box 1536,
                 Lower Lake, CA 95457
28861257       +EDI: AMINFOFP.COM Apr 07 2020 06:13:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
28861258        EDI: AMINFOFP.COM Apr 07 2020 06:13:00       First Premier Bank,    P.O. Box 5529,
                 Sioux Falls, SD 57117-5529
28861262       +E-mail/Text: gaylel@co.hernando.fl.us Apr 07 2020 03:30:18        Hernando County Tax Collecto,
                 20 N Main St rm 112,,    Brooksville, FL 34601-2893
28861264        EDI: PHINGENESIS Apr 07 2020 06:23:00       Indigo Bank,    PO Box 205458,    Dallas, TX 75320-5458
28861265       +E-mail/Text: bncnotices@becket-lee.com Apr 07 2020 03:28:59        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
28861267       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 07 2020 03:35:58
                 LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,    Po Box 10497,
                 Greenville, SC 29603-0497
28861266       +E-mail/Text: MBRODARICK@LLOYDMC.COM Apr 07 2020 03:32:27        Lloyd & McDaniel, PLC,
                 PO Box 23200,    Louisville, KY 40223-0200
28861268       +EDI: CAPIO.COM Apr 07 2020 06:13:00       MBA Law Offices,    3400 Texoma Pkwy,    100,
                 Sherman, TX 75090-1916
28861269       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 07 2020 03:33:03
                 Merrick Bank/CardWorks,    Attn: Bankruptcy,    Po Box 9201,    Old Bethpage, NY 11804-9001
28861270       +EDI: MID8.COM Apr 07 2020 06:13:00      Midland Credit Management,     2365 Northside Drive #300,
                 San Diego, CA 92108-2709
28861272       +EDI: NAVIENTFKASMSERV.COM Apr 07 2020 06:13:00       Naviet,    Attn: Claims Dept,    Po Box 9500,
                 Wilkes-Barr, PA 18773-9500
28861274        E-mail/Text: info@phoenixfinancialsvcs.com Apr 07 2020 03:26:31
                 Phoenix Financial Services, LLC,    Attn: Bankruptcy,     Po Box 361450,    Indianapolis, IN 46236
28861276       +EDI: PRA.COM Apr 07 2020 06:13:00      Portfolio Recovery Assoc, LL,      140 Corporate Boulevard,
                 Norfolk, VA 23502-4952
28861277       +EDI: PRA.COM Apr 07 2020 06:13:00      Portfolio Recovery Services,     120 Corporate Boulevard,
                 Norfolk, VA 23502-4952
                         Case 8:20-bk-02490-CPM                  Doc 5       Filed 04/08/20          Page 2 of 4



District/off: 113A-8                  User: jmontero                     Page 2 of 2                          Date Rcvd: Apr 06, 2020
                                      Form ID: 309A                      Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28861282       +EDI: COMCASTCBLCENT Apr 07 2020 06:13:00     Telecom Self-reported,   Po Box 4500,
                 Allen, TX 75013-1311
28861283       +E-mail/Text: jcissell@bankofmissouri.com Apr 07 2020 03:29:18     The Bank of Missouri,
                 3610 Buttonwood Dr., Suite 1,   Columbia, MO 65201-3721
                                                                                            TOTAL: 23

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28861271       ##+Midwest Recovery Systems,   2747 W CLay St A,   Saint Charles, MO 63301-2557
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 6, 2020 at the address(es) listed below:
              C Ryan Violette    on behalf of Debtor Jaclyn Anne Matthews c.violette@hotmail.com
              Traci K. Stevenson    tracikstevenson@gmail.com, tks@trustesolutions.net;alishamariehall@gmail.com
              United States Trustee - TPA7/13    USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                             TOTAL: 3
                       Case 8:20-bk-02490-CPM                           Doc 5   Filed 04/08/20          Page 3 of 4

Information to identify the case:
Debtor 1              Jaclyn Anne Matthews                                              Social Security number or ITIN        xxx−xx−9178
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 3/23/20
Case number:          8:20−bk−02490−CPM


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jaclyn Anne Matthews

2.      All other names used in the fka Jaclyn Anne Herrera, fka Jaclyn Anne
        last 8 years                Christiansen

3.     Address                               8358 Sunflower Dr
                                             Spring Hill, FL 34606

4.     Debtor's attorney                     C Ryan Violette                                        Contact phone 941−366−1800
                                             Wajda & Associates
       Name and address                      d/b/a Recovery Law Group                               Email: c.violette@hotmail.com
                                             Post Office Box 518
                                             Sarasota, FL 34230

5.     Bankruptcy Trustee                    Traci K. Stevenson                                     Contact phone 727−397−4838
                                             P O Box 86690
       Name and address                      Madeira Beach, FL 33738

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                        Case 8:20-bk-02490-CPM                          Doc 5         Filed 04/08/20               Page 4 of 4
Debtor Jaclyn Anne Matthews                                                                                      Case number 8:20−bk−02490−CPM


6. Bankruptcy Clerk's Office                    Sam M. Gibbons United States Courthouse                      Hours open:
                                                801 North Florida Avenue, Suite 555                          Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed at this Tampa, FL 33602
    address. You may inspect all records filed                                                               Contact phone 813−301−5162
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: April 6, 2020

7. Meeting of creditors                          April 29, 2020 at 08:50 AM                                  Meeting will be held telephonically

     Debtors must attend the meeting to be                                                        Trustee: Traci K. Stevenson
     questioned under oath. In a joint case,                                                      Call in number: 877−270−3069
     both spouses must attend. Creditors may                                                      Passcode: 3626700
     attend, but are not required to do so. You The meeting may be continued or adjourned
     are reminded that Local Rule 5073−1        to a later date. If so, the date will be on the
     restricts the entry of personal electronic
     devices into the Courthouse.               court docket.
 *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                   Filing deadline: June 29, 2020
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
